Citation Nr: 0915380	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-31 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lung disability as it 
relates to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to February 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  A hearing was held before the undersigned at 
the RO in March 2009.

By a November 2008 letter the Veteran submitted to the VA, 
the Veteran withdrew several claims that he had appealed.  
The claims included entitlement to service connection for 
anxiety reaction disorder, and entitlement to individual 
unemployability.  The Board finds that the appeal of these 
claims has been properly withdrawn and there is no question 
of fact or law remaining before the Board in this matter.  
See 38 C.F.R. § 20.204 (2008).


FINDING OF FACT

The Veteran's lung disability is related to in-service 
asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for lung condition as 
related to asbestos exposure have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008)







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As 
this decision is a complete grant of the benefit sought, 
discussion in this decision of compliance with the duty to 
notify or assist the Veteran is unnecessary.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
To establish service connection for the claimed disorder, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 3 
C.F.R.§ 3.303(b) (2008).  

The Veteran contends that he has a lung disability as a 
result of in-service asbestos exposure during ship repair.  
The evidence indicates that the veteran served as a molder 
during service.  See Veteran's DD Form 214.  



At a March 2009 hearing before the Board, the Veteran 
testified in great detail of his exposure to asbestos: 

"I was a molder...To protect us from the molten 
metal, we wore asbestos leggings, asbestos 
jackets, and asbestos gloves.  The main exposure 
came from grinding bearings...  To rebabit a 
bearing to clamp it to a mandril, you sealed the 
outside, and the bottom and the upper side with 
asbestos mud, which we had a bin of dry asbestos 
flake we mixed with water to make mud.  We sealed 
the bearing with it and then [we would] pour the 
molten metal in it and then when it solidifies, 
it was our job to clean the bearing shell before 
we sent it to the machine shop to be machined to 
size.  All they gave us was a face shielded to 
keep the wires from being thrown in our eyes, but 
nothing for respiratory, because nobody knew the 
hazards of asbestos... So we would grind dry 
asbestos mud off of there until it would plug 
your nose and throat so bad that [you would] have 
to turn the grinder over to something else and 
then go to the head or over the side of the ship 
to clear your nostrils and your throat, and then 
go back to grind more.  And I did this for 10 
years, grinding dry asbestos."  See Hearing 
Transcript, dated March 2009.

The Veteran further testified that his lung problems started 
about ten years ago with "tightness of the chest, coughing, 
wheezing in the mornings and severe panic attacks, waking up 
at night because [he'd] feel like [he could not] breath and 
[he does not] sleep.  [He does not] eat.  It's changed [his] 
appetite.  It's changed [his] attitude."  The Veteran stated 
it has affected his work especially during the summer months 
when he was employed at a sawmill and a car business.  Id. 

In this case, the Board concedes that the Veteran was exposed 
to asbestos in service, as consistent with the circumstances 
of his service.  Furthermore, a June 1980 VA examination 
record indicates the Veteran had history of chest pain and 
"because of a history of his having been exposed to asbestos 
fibers during his work [nine] years in the service, he should 
have this checked to begin with... certainly simple pulmonary 
function test, and he should be checked periodically from now 
on."  See Report of Medical Examination for Disability 
Evaluation, dated June 1980.  

However, the Veteran's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of a lung 
condition.  The report of the Veteran's separation medical 
examination is absent of any lung condition or abnormality.  
See Separation examination, dated February 1980. 

According to the evidence in the record, the Veteran's 
private physician, Dr. J. LeBow, recorded a diagnosis of 
"pulmonary fibrosis secondary to asbestos exposure during 
his naval service" on a January 2003 prescription slip.  In 
June 2003, Dr. J. LeBow sent a letter to the VA stating his 
opinion that "it would seem irrefutable that he had 
significant asbestos exposure and given the pulmonary status 
that I'm caring for now he's having the typical decrease in 
lung function that is inherent with the process."  See 
Letter from Dr. LeBow, dated June 2003.  

The Veteran underwent a January 2008 VA radiology examination 
which found "there is mild fullness of the central pulmonary 
arteries.  The aorta is minimally ectatic.  The lungs are 
hyperexpanded with and increased [anterior-posterior] 
diameter of the chest and some flattening of the diaphragm.  
There is no pulmonary infiltrate or nodular density."  
Furthermore, the Veteran was diagnosed with "chronic 
obstructive pulmonary disease" with minor abnormality.  See 
VA radiology examination, dated January 2008.

The Veteran is competent to report as to his own symptoms, 
and the Board finds the Veteran's history of experiencing 
lung problems since service credible and consistent with the 
nature and circumstances of his service as a repairman.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may 
be competent to identify the condition where the condition is 
simple).  

In addition, while the record contains no clear evidence as 
to whether a lung condition linked to the Veteran's asbestos 
exposure existed at all, the Board finds the medical evidence 
is at least in relative equipoise on this issue.  When the 
evidence is in relative equipoise, the benefit of the doubt 
doctrine provides that such reasonable doubt will be resolved 
in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Resolving such reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran incurred 
disability due asbestos exposure during service.  38 U.S.C.A. 
§ 5107. 

Consequently, based on the Veteran's competent and credible 
history of lung problems, conceded exposure of asbestos 
during service, the reported chonicity of the symptom, and 
the diagnosis of pulmonary disease, the Board finds service 
connection is warranted.  In granting this claim, the Board 
has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for lung disability as 
related to asbestos exposure is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


